Citation Nr: 1340548	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-04 119	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for neuropathy, right lower extremity to include as secondary to exposure to herbicides.  

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for hypertension (claimed as high blood pressure).  

5.  Entitlement to service connection for neuropathy, left lower extremity to include as secondary to exposure to herbicides.  

6.  Entitlement to service connection for warts.

7.  Entitlement to service connection for bone deterioration disease (claimed in both legs) to include as secondary to exposure to herbicides.

8.  Entitlement to service connection for peripheral artery disease, right lower extremity.  

9.  Entitlement to service connection for peripheral artery disease, left lower extremity.

10.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'the appellant') served on active duty from May 1960 to April 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

Per VA notification received in October 2013, the Board was informed that the Veteran died on September [redacted], 2013, as verified by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


